The motion for leave to file a petition for mandamus to compel the Court of Civil Appeals at Dallas to certify certain questions on the ground of conflict of the courts in the construction of Article 4632 of the Revised Civil Statutes is overruled, because the Court of Civil Appeals in this case (195 S.W.2d 679) correctly held that under Article 4632, which requires "full and satisfactory evidence" to support a decree of divorce, corroboration of the testimony of the complaining spouse is not an indispensable requirement, as a matter of law, even where a denial is entered.
Opinion delivered November 6, 1946.